TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 19, 2021



                                      NO. 03-20-00054-CV


                                   SPS Austin, Inc., Appellant

                                                 v.

  Chad Wilbourn, Chase Larson, Brunshae Toliver, Austin Ferraro, and Tribe Builders,
                                  Inc., Appellees




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
           AFFIRMED IN PART, REVERSED AND REMANDED IN PART,
                   VACATED AND REMANDED IN PART—
                    OPINION BY CHIEF JUSTICE BYRNE


This is an appeal from the judgment signed by the trial court on December 31, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses that part of the trial court’s judgment

dismissing SPS Austin, Inc.’s claims that Tribe Builders, Inc. and Chad Wilbourn tortiously

interfered with SPS’s existing and potential contractual relationships with customers; the Court

remands those claims for further proceedings. The Court also vacates and remands the award of

attorney’s fees for reconsideration in light of the results of this appeal as well as any subsequent

proceedings. We affirm the judgment in all other respects.